Title: From Thomas Jefferson to Thomas Paine, 23 December 1788
From: Jefferson, Thomas
To: Paine, Thomas



Dear Sir
Paris Dec. 23. 1788.

It is true that I received very long ago your favors of Sep. 9. and 15 and that I have been in the daily intention of answering  them fully and confidentially; but you know such a correspondence between you and me cannot pass thro’ the post, nor even by the couriers of Ambassadors. The French packet boats being discontinued, I am now obliged to watch opportunities by Americans going to London, to write my letters to America; hence it has happened that these, the sole opportunities by which I can write to you without fear, have been lost by the multitude of American letters I had to write. I now determine, without foreseeing any such conveiance, to begin my letter to you, so that when a conveiance occurs, I shall only have to add recent occurrencies: and, notwithstanding the interval of my answer which has taken place, I must beg a continuance of your correspondence; because I have great confidence in your communications, and, since Mr. Adams’s departure am in need of authentic information from that country.I will begin with the subject of your bridge in which I feel myself interested; and it is with great pleasure that I learn, by your favor of the 16th. that the execution of the arch of experiment exceeds your expectations. In your former letter you mention that instead of arranging your tubes and bolts as ordinates to the cord of the arch, you had reverted to your first idea of arranging them in the direction of radii. I am sure it will gain both in beauty and strength. It is true that the divergence of these radii recur as a difficulty in getting the rails on upon the bolts; but I thought this fully removed by the answer you first gave me when I suggested that difficulty, to wit, that you should place the rails first, and drive the bolts through them; and not, as I had imagined, place the bolts first, and put the rails on them. I much doubt whether what you now suggest will be as good as your first idea, to wit, to have every rail split into two pieces longitudinally, so that there shall be but the halves of the holes in each, and then to clamp the two halves together. The solidity of this method cannot be equal to that of the solid rail, and it increases the suspicious parts of the whole machine, which, in a first experiment, ought to be rendered as few as possible. But of all this, the practical iron-men are much better judges than we theorists.—You hesitate between the catenary, and portion of a circle. I have lately received from Italy a treatise on the equilibrium of arches by the Abbé Mascheroni. It appears to be a very scientifical work. I have not yet had time to engage in it, but I find that the conclusions of his demonstrations are that ‘every part of the Catenary is in perfect equilibrium.’ It is a great point then, in a new experiment, to adopt the sole arch where the pressure will be equally borne by  every point of it. If any one point is pushed with accumulated pressure, it will introduce a danger foreign to the essential part of the plan. The difficulty you suggest is that the rails being all in catenaries, the tubes must be of different lengths, as these approach nearer or recede farther from each other, and therefore you recur to the portions of concentric circles which are equidistant in all their parts. But I would rather propose that you make your middle rail an exact catenary, and the interior and exterior rails, parallels to that. It is true they will not be exact catenaries, but they will depart very little from it, much less than portions of circles will. Nothing has been done here on the subject since you went away.There is an Abbé Arnal at Nismes who has obtained an exclusive privilege for navigating the rivers of this country by the aid of the steam engine. This interests Mr. Rumsey who had hoped the same thing. D’Arnal’s privilege was published in a paper of the 10th. of November. Probably therefore his application for it was previous to the delivery of Mr. Rumsey’s papers to the Secretary of the academy of sciences, which was in the latter part of the month of August. However, D’Arnal is not a formidable competitor. He is not in circumstances to make any use himself of his privilege, and he has so illy succeeded with a steam-mill he erected at Nismes, that he is not likely to engage others to venture in his projects.—To say another word of the Catenarian arch, without caring about mathematical demonstrations, it’s nature proves it to be in equilibrio in every point. It is the arch formed by a string fixed at both ends and swaying loose in all the intermediate points. Thus at liberty they must finally take that position wherein every one will be equally prest: for if any one was more pressed than the neighboring point it would give way, from the flexibility of the matter of the string.—As to the affairs of this country, they have hitherto gone on well. The court being decided to call the States general, knew that the form of calling and constituting them would admit of cavil. They asked the advice of the Notables. These advised that the form of the last States general of 1614. be observed. In that the Commons had but about one third of the whole number of members, and they voted by Orders. The court wished now that they should have one half of the whole number of members, and that they should form but one house, not three. The parliament have taken up the subject, and given the opinion which the court would have wished. We are therefore in hopes that, availing themselves of these contrary opinions, they will follow that which they wished. The priests and  nobles threaten scission; and we do not yet know what form will ultimately be adopted. If no schism of this kind prevents it the States will meet about March or April and will obtain, without opposition from the court, 1. their own periodical convocation: 2. a share in the legislation: 3. the exclusive right to tax, and to appropriate the public money. They will attempt also to obtain a habeas corpus law and free press; but it does not appear to me that the nation is ripe to accept of these, if offered. They may try to modify them to their present ideas in their first session; and at some future day adopt them in all their latitude. Upon the whole, if the dispute between the privileged and unprivileged orders does not prevent it, there is no doubt in my mind that they will obtain a fixed, free, and wholsome constitution. I should add also ‘if external war does not call them from this pursuit.’ But against this they are secured by the insanity of the K. of England, and they will not suffer themselves to be drawn into war by any other nation. There is reason to believe that the disturbances lately arisen in Poland will induce the Empress to make her peace with the Turks by parting with the Crimea, that she may be able to turn herself this way and preserve Poland, of more consequence to her. In this event there is no doubt the Emperor makes peace with the Turks also, and it would not surprize if he and the Empress should attack the K. of Prussia. I think it is not apprehended here that the death of the K. of Spain will make any change in the politics of that court.—You ask about Mr. Littlepage. We heard that he joined the Prince of Nassau on the Black sea; but know nothing of him since; nor have we any information about Paul Jones since the first action on that sea wherein he was present. You also ask when I go to America and whether by the way of England. I hope to receive my permission in time to sail immediately after the Vernal equinox, because this will give me time to arrange my affairs in America, and to return here between the autumnal equinox and setting in of the winter. I shall certainly not go by the way of England. The incumbrance of a family and baggage will prevent this. I hope you will find some conveyance sufficiently confidential to communicate to me by letter what you say you wish to communicate in person. While in America I shall attend on our President and Senate in order to possess them of such views of European affairs as I shall have been able to obtain. I shall suppose this the more my duty as they will be forming their plan of foreign affairs.—You have heard of the Arret of Sep. 28. excluding foreign whale-oils from the ports of this country. I  have obtained the promise of an explanatory arret to declare that that of Sep. 28. was not meant to extend to us. Orders are accordingly given in the ports to receive ours, and the Arret will soon be published. This places us on a better footing than ever, as it gives us a monopoly of this market in conjunction with the French fishermen.
Jan. 5. 1789. No conveiance for my letter having yet occurred, I have an opportunity of adding to it the great decision of the court that the tiers etat shall elect a moiety of the states general. Had the contrary been decided, I think danger would have ensued. The deputies of the tiers etat would have come up with express instructions to agree to no tax imposed by an assembly in which they would have been so unequally represented. But, the decision being against the privileged orders, will there be no danger from them? The clergy all move heaven and earth to defeat the effect of this [just?] representation. They will endeavor now that the votes shall be by orders, and not by persons. The Princes of the blood (Monsieur and the D. d’Orleans excepted) have threatened scission and if the clergy can bring over the majority of the noblesse to the same sentiments, a scission may be effected. But the younger part of the nobility are in favor of the tiers etat, and those more advanced are daily coming over to them. So that I am in hopes, by the meeting of the states, there will remain against them only those whom age has rendered averse to new reasons and reformations. Yet it must be seen that as they are to begin by this decision, their first opening will be an awful crisis. Neither time nor place are yet declared.
Jan. 11. 1789. A conveiance by a sure hand now offers itself. When I wrote the preceding page, I had not yet seen Mr. Neckar’s report to the king. It assures the conjectures contained in that part of my letter written Dec. 23. It states 1. a renewal of the renunciation of laying a new tax by the king and adds a like renunciation of continuing any old one. 2. a readiness to agree on the periodical meeting of the states: 3. to consult what restrictions are proper on letters de cachet: 4. how far the press may be made free: 5. agrees that the states are to appropriate the public money (which includes the establishing a civil list): 6. that ministers should be responsible for public expenditures. But nothing is said to the sharing the legislature with the states. This is a power the ministers will not readily give up: but it will be pushed in the  states. The letters of convocation will not come out till the last of the month. Of course the meeting can only be in April, at Versailles it is said.Ld. Wycombe is here, returned from Spain, and in good health. I have no news from America since the middle of October. The cold has been rigorous here beyond all former experience. It has been 9½:° of Farenheit below nought. They write me from Marseilles that it has exceeded there the cold of 1709. which killed all their olive trees. They fear the same disaster now. If it happens, it will take 20. years to re-establish them. I am with sentiments of sincere esteem & attachment, dear Sir, your friend and servant,

 Th: Jefferson

